Case 2:20-cv-00359-GW-E Document 162 Filed 07/30/21 Page 1 of 5 Page ID #:14753



   1   WILLIAM S. O’HARE (SBN 82562)
       wohare@swlaw.com
   2   ELIZABETH M. WELDON (SBN 223452)
       eweldon@swlaw.com
   3   SNELL & WILMER L.L.P.
       600 Anton Blvd., Suite 1400
   4   Costa Mesa, CA 92626
       Telephone: (714) 427-7000
   5   Facsimile: (714) 427-7799
   6   ROBERT P. PARKER (pro hac vice)
       rparker@rfem.com
   7   MARTIN ZOLTICK (pro hac vice)
       mzoltick@rfem.com
   8   JENNY COLGATE (pro hac vice)
       jcolgate@rfem.com
   9   MICHAEL JONES (pro hac vice)
       mjones@rfem.com
  10   DANIEL R. MCCALLUM (pro hac vice)
       dmccallum@rfem.com
  11   MARK RAWLS (pro hac vice)
       mrawls@rfem.com
  12   D. LAWSON ALLEN (pro hac vice)
       lallen@rfem.com
  13   ROTHWELL, FIGG, ERNST & MANBECK P.C.
       607 14th Street N.W., Suite 800
  14   Washington, DC 20005
       Telephone: (202) 783-6040
  15   Facsimile: (202) 783-6031
  16   Attorneys for Plaintiff Nichia Corporation
  17
                             UNITED STATES DISTRICT COURT
  18
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  19
  20   NICHIA CORPORATION,                          Case No. 2:20-cv-00359-GW-E

  21                Plaintiff,                      DISCOVERY MATTER
       v.
  22                                                PLAINTIFF NICHIA
       FEIT ELECTRIC COMPANY, INC.                  CORPORATION’S NOTICE OF
  23                                                MOTION AND MOTION TO
                    Defendant.                      COMPEL FEIT TO PRODUCE
  24                                                DOCUMENTS AND SAMPLES
                                                    PURSUANT TO RFP NOS. 2 AND
  25                                                37

  26                                                Hearing Date: August 20, 2021
                                                    Time:    9:30 a.m.
  27                                                Ctrm: 750
  28                                                Fact Disc. Cut-off: Aug. 20, 2021


                                                i
Case 2:20-cv-00359-GW-E Document 162 Filed 07/30/21 Page 2 of 5 Page ID #:14754



   1                                             Expert Disc. Cut-off: Oct. 29, 2021
                                                 Pretrial Conference: January 13, 2022
   2                                             Jury Trial: January 25, 2022
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                            ii
Case 2:20-cv-00359-GW-E Document 162 Filed 07/30/21 Page 3 of 5 Page ID #:14755



   1                                 NOTICE OF MOTION
   2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   3          PLEASE TAKE NOTICE that on August 20, 2021 at 9:30 a.m., or as soon
   4   thereafter as this matter may be heard, in Courtroom 750 of the United States
   5   District Court, Central District of California, the Roybal Federal Building located at
   6   255 E. Temple Street, Courtroom 750, 7th Floor, Los Angeles, CA 90012, Plaintiff
   7   Nichia Corporation (“Nichia”) will move and hereby respectfully moves the Court
   8   to compel Feit to produce all documents and specified samples pursuant and
   9   responsive to Nichia’s Request for Production Nos. 2 and 37. Additionally,
  10   because the close of fact discovery currently is set as August 20, 2021, the parties
  11   request that the Magistrate Judge decide this motion without hearing before August
  12   20, 2021, to the extent possible.1
  13          This Motion is made following at least three L.R. 37-1 letters (dated April 6,
  14   July 7, and July 13, 2021, copies of which are attached to this notice as
  15   Attachments A, B (redacted), and C (redacted)), and two conferences of counsel,
  16   which took place on April 9, 2021 and July 16, 2021 between at least Plaintiff’s
  17   counsel Jenny Colgate and Mark Rawls, and Defendant’s counsel Kal Shah and
  18   Salil Bali.
  19          This Motion is made pursuant to Federal Rules of Civil Procedure 26(b), and
  20   34(b)(2) on the following grounds:
  21          RFP No. 2. Nichia requested three samples of each of the Feit Accused
  22   Products eleven months ago. Feit does not dispute that the requested samples are
  23   relevant, and its response to Request for Production No. 2 does not indicate that any
  24   samples are being withheld on the basis of an objection. See Fed. R. Civ. P.
  25   34(b)(2)(C). However, no samples have yet been produced. In early July, after Feit
  26
  27   1
         The parties recently requested that the Court modify the case schedule, including
  28   the discovery cut off, via a joint stipulation, but the Court has not yet ruled on the
       parties’ request. [Dkt No. 158.]

                                                  1
Case 2:20-cv-00359-GW-E Document 162 Filed 07/30/21 Page 4 of 5 Page ID #:14756



   1   produced financial information for the Accused Products, Nichia offered to limit its
   2   request for samples to Feit’s top-ten selling products. Feit agreed to produce three
   3   samples of each of these ten products; however, it has not yet made this production
   4   nor made any firm commitment as to when any such production will occur. In view
   5   of the impending close of fact discovery, the fact that Nichia’s RFP No. 2 has been
   6   pending for nearly a year, and the fact that the samples have not yet been produced,
   7   Nichia moves this Court for an order compelling Feit’s production of three samples
   8   of each of the ten agreed-upon products.
   9         RFP No. 37. Four months ago Nichia requested documents that Feit
  10   reviewed or produced in other venues relating to the Accused Products, including
  11   responsive documents produced by any entity in investigation number 337-TA-
  12   1220 in the U.S. International Trade Commission captioned Certain Filament Light-
  13   Emitting Diodes and Products Containing Same. On at least June 22, June 29, and
  14   July 2, Nichia followed up with Feit regarding specific documents covered by RFP
  15   No. 37. On July 13, 2021, Nichia sent Feit a formal LR 37 letter regarding this
  16   request. Nichia’s letter specifies that Feit should respond fully to the request, but it
  17   called out specific documents from the ITC case that Feit should include in its
  18   production, including, inter alia, expert reports and pre-hearing briefing related to
  19   invalidity and infringement (Feit’s/Respondents’ reports and UCSB’s), and
  20   information provided in the ITC case by any of Feit’s direct or indirect suppliers.
  21   On July 26, 2021, Feit produced seven documents from the ITC case. Among the
  22   missing documents are deposition exhibits, written discovery, expert reports and
  23   transcripts (for example, but not limited to, expert reports and transcripts on
  24   invalidity claims), and information regarding any of Feit’s direct or indirect
  25   suppliers. Nichia moves this Court for an order compelling Feit to produce all
  26   documents responsive to Request for Production No. 37.
  27         This Motion is based on this Notice of Motion and Motion, the concurrently-
  28   filed Joint Stipulation and supporting declarations and evidence, any memoranda


                                                  2
Case 2:20-cv-00359-GW-E Document 162 Filed 07/30/21 Page 5 of 5 Page ID #:14757



   1   filed by the parties in connection with this motion, the pleadings on file herein, and
   2   upon such other matters as may be presented to the Court at the time of the hearing.
   3
   4   DATED: July 30, 2021             By: /s/ Elizabeth M. Weldon
   5
                                         SNELL & WILMER L.L.P
   6
   7                                     WILLIAM S. O’HARE (SBN 82562)
                                         wohare@swlaw.com
   8                                     ELIZABETH M. WELDON (SBN 223452)
                                         eweldon@swlaw.com
   9                                     600 Anton Blvd., Suite 1400
  10                                     Costa Mesa, CA 92626
                                         Telephone: (714) 427-7000
  11                                     Facsimile: (714) 427-7799
  12
                                         ROTHWELL, FIGG, ERNST & MANBECK P.C.
  13
  14                                    ROBERT P. PARKER (pro hac vice)
                                        rparker@rfem.com
  15                                    MARTIN M. ZOLTICK (pro hac vice)
  16                                    mzoltick@rfem.com
                                        JENNY COLGATE (pro hac vice)
  17                                    jcolgate@rfem.com
                                        MICHAEL JONES (pro hac vice)
  18                                    mjones@rfem.com
  19                                    DANIEL R. MCCALLUM (pro hac vice)
                                        dmccallum@rfem.com
  20                                    MARK RAWLS (pro hac vice)
  21                                    mrawls@rfem.com
                                        D. LAWSON ALLEN (pro hac vice)
  22                                    lallen@rfem.com
                                        ROTHWELL, FIGG, ERNST &MANBECK P.C.
  23                                    607 14th Street N.W., Suite 800
  24                                    Washington, DC 20005
                                        Telephone: (202) 783-6040
  25                                    Facsimile: (202) 783-6031
  26
                                        Attorneys for Plaintiff Nichia Corporation
  27   4842-8942-4372.3


  28


                                                 3
